DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 05/27/2021.
Claims 6, 9, 12, 15, 18-19 and 23-31 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Blake Kumabe on 09/02/2021.
The application has been amended as follows: 
In claim 27, please replace the phrase “the first and second surfaces are aligned with each other” between “wherein” and “in a first direction” in lines 1-2 with the phrase “the plurality of conductive vias extends” so that the first sentence of claim 27 would be “The device of claim 6, wherein the plurality of conductive vias extends in a first direction,”.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 6, 12 and 18, the prior art does not disclose or make obvious the limitations of claims 6, 12 and 18 with particular to the limitations requiring the sensing surface of the electrodes are coplanar with the base surface of the recess or cavity and the plurality of electrodes are spaced apart and are separated from the sidewall surfaces by portions of the substrate.  Sorensen et al. (US 6,805,781) discloses the electrodes are spaced apart from the sidewall surfaces of the recess; however, the sensing surfaces of the electrodes are not coplanar with the base surface of the recess.  Furthermore, without teaching from the prior art, it would not have been obvious to modify the electrodes of Sorensen so that their sensing surfaces are in coplanar relationship with the base surface of the recess.  Additionally, Sorensen does not disclose a lid having a plurality of openings in the claimed manner.  Sorensen et al. (US 2010/0155239) discloses the sensing surfaces of the electrodes are coplanar to the base surface (the upper surface of the layer 6a); however, Sorensen ‘239 does not disclose that the electrodes are spaced apart from the sidewall surfaces and the sensor includes a lid with a plurality of openings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        09/02/2021